[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Hillside Creek Farms v. Clark Cty. Bd. of Elections, Slip Opinion No. 2021-Ohio-3214.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-3214
     THE STATE EX REL. HILLSIDE CREEK FARMS, L.L.C., ET AL., v. CLARK
                            COUNTY BOARD OF ELECTIONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Hillside Creek Farms v. Clark Cty. Bd. of
                    Elections, Slip Opinion No. 2021-Ohio-3214.]
Prohibition—Writ of prohibition sought to compel the board of elections to remove
        a referendum on a zoning amendment from the November 2021 ballot—
        Board of elections did not abuse its discretion or fail to follow clearly
        established law by denying a protest to a zoning-referendum petition,
        because the petition complied with the requirements set forth in R.C.
        303.12(H)—Writ denied.
(No. 2021-1102—Submitted September 15, 2021—Decided September 16, 2021.)
                                      IN PROHIBITION.
                                   __________________
        Per Curiam.
                                 SUPREME COURT OF OHIO




        {¶ 1} In this expedited election case, relators, Hillside Creek Farms, L.L.C.
(“Hillside”), and Gerald L. Shaw,1 seek a writ of prohibition to bar respondent, the
Clark County Board of Elections, from placing a referendum on the November
2021 election ballot. For the reasons set forth herein, we deny the writ.
                                    I. BACKGROUND
        {¶ 2} This case concerns a 42.05-acre parcel of real property located on
Stine Road in Mad River Township, Clark County. Hillside is the titled owner of
the property, which is currently zoned agricultural and rural residential.
        {¶ 3} On April 5, 2021, Hillside filed an application to rezone the property
to a Planned District–Residential classification. The application was assigned case
No. Z-2021-05. On May 5, the Clark County Planning Commission voted to
recommend denial of the rezoning request to the Clark County Rural Zoning
Commission. On May 13, the Rural Zoning Commission voted to table the
rezoning request and to ask Hillside to respond to eight of its recommendations for
the rezoning proposal.
        {¶ 4} On June 3, Hillside filed an amended rezoning application. On June
28, the Clark County Board of County Commissioners approved the amended
rezoning application. The board of county commissioners’ resolution consists of a
six-page document, captioned “Resolution 2021-0433,” which contains the minutes
of the June 3 meeting.
        {¶ 5} On or about July 21, a petition was filed with the board of county
commissioners requesting a ballot referendum on the Hillside rezoning resolution.
Each part-petition was on Secretary of State Form No. 6-N, “Petition for a County
Zoning Referendum.” On each part-petition in the space for the “[n]ame and
number of the proposal, if any,” the petitioners wrote “Resolution 2021-0433




1. Shaw is a qualified elector who resides in Mad River Township.




                                               2
                                  January Term, 2021




Rezoning Case Z-2021-05.” The petitioners provided the following summary of
the proposal on each part-petition:


        Rezoning case Z-2021-05 being approximately 42.05 acres located
        at 6766 Stine Road, to rezone from A-1 (Agricultural District) and
        R-1 (Rural Residence District) to PD-R (Planned District
        Residential) for a 162 lot single-family subdivision.


The commissioners voted to send the petition to the board of elections.
        {¶ 6} In early August, Hillside and Shaw filed a protest against the zoning-
referendum petition.      In their protest letter, Hillside and Shaw raised three
objections to the petition: (1) the petition fails to include the full and correct title of
the zoning application in violation of R.C. 303.12(H), (2) the petition fails to
include the name by which the zoning amendment is known in violation of R.C.
303.12(H), and (3) the petition’s summary of the zoning amendment contains
several material omissions that could mislead or confuse the average person in
violation of R.C. 303.12(H). With respect to the third objection, Hillside and Shaw
spelled out six commitments that Hillside had allegedly made that were part of the
application as approved and that they contend should have been included in the
petition’s summary.
        {¶ 7} The board of elections held a protest hearing on September 2. At the
close of the hearing, the board-of-elections members voted unanimously to deny
the protest and place the referendum on the November ballot.
                           II. PROCEDURAL HISTORY
        {¶ 8} Hillside and Shaw filed a complaint for a writ of prohibition in this
court on September 7. The parties have submitted evidence and merit briefing in
accordance with the expedited schedule. See ___ Ohio St.3d ___, 2021-Ohio-3082,
___ N.E.3d ___.




                                            3
                             SUPREME COURT OF OHIO




                             III. LEGAL ANALYSIS
               A. The standard of review and the elements of prohibition
        {¶ 9} To obtain a writ of prohibition in an election case, the relators must
show that (1) the board of elections exercised quasi-judicial power, (2) the exercise
of that power was unauthorized by law, and (3) the relators have no adequate
remedy in the ordinary course of the law. State ex rel. McCord v. Delaware Cty.
Bd. of Elections, 106 Ohio St.3d 346, 2005-Ohio-4758, 835 N.E.2d 336, ¶ 27. If
all three elements are proved, then a writ of prohibition will issue. Georgetown v.
Brown Cty. Bd. of Elections, 158 Ohio St. 3d 4, 2019-Ohio-3915, 139 N.E.3d 852,
¶ 16.
        {¶ 10} When reviewing the decision of a county board of elections, the
standard is whether the board engaged in fraud or corruption, abused its discretion,
or acted in clear disregard of applicable legal provisions. McCord at ¶ 30. Hillside
and Shaw do not allege fraud or corruption. Rather, they contend that the board of
elections abused its discretion or failed to follow clearly established law in placing
the zoning referendum on the November ballot.
        {¶ 11} The board of elections concedes that the first and third elements of
the prohibition analysis are not in dispute. “Quasi-judicial authority is the power
to hear and determine controversies between the public and individuals that require
a hearing resembling a judicial trial.” State ex rel. Wright v. Registrar, Ohio BMV,
87 Ohio St.3d 184, 186, 718 N.E.2d 908 (1999). A board of elections exercises
quasi-judicial authority when it decides a protest after conducting a mandatory
hearing that includes sworn testimony. State ex rel. Barney v. Union Cty. Bd. of
Elections, 159 Ohio St.3d 50, 2019-Ohio-4277, 147 N.E.3d 595, ¶ 12. “R.C.
3501.39(A) requires a board of elections to conduct a quasi-judicial hearing on a
petition protest.” Id. And due to the proximity of the November 2 election, Hillside
and Shaw lack an adequate remedy in the ordinary course of the law. See State ex
rel. Yeager v. Richland Cty. Bd. of Elections, 136 Ohio St.3d 327, 2013-Ohio-3682,




                                          4
                                January Term, 2021




995 N.E.2d 228, ¶ 16. The sole issue, therefore, is whether the board of elections’
decision to approve the zoning referendum for placement on the ballot was
authorized by law.
         B. The statutory requirements for a zoning-referendum petition
       {¶ 12} R.C. 303.12(H) requires that each part-petition seeking a referendum
on a county zoning amendment “shall contain the number and the full and correct
title, if any, of the zoning amendment resolution, motion, or application, furnishing
the name by which the amendment is known and a brief summary of its contents.”
See State ex rel. Brown v. Butler Cty. Bd. of Elections, 109 Ohio St.3d 63, 2006-
Ohio-1292, 846 N.E.2d 8, ¶ 25. The language of R.C. 303.12(H) for county zoning-
referendum petitions is identical to that of R.C. 519.12(H), which governs township
zoning-referendum petitions, so we have relied on precedent involving either or
both sections when resolving zoning-referendum petition challenges. See, e.g.,
State ex rel. Donaldson v. Delaware Cty. Bd. of Elections, ___ Ohio St.3d ___,
2021-Ohio-2943, ___ N.E.3d ___, ¶ 14. A petition must strictly comply with these
requirements. State ex rel. Quinn v. Delaware Cty. Bd. of Elections, 152 Ohio St.3d
568, 2018-Ohio-966, 99 N.E.3d 362, ¶ 30. In their protest to the board of elections,
Hillside and Shaw asserted that the zoning-referendum petition did not comply with
these mandatory elements.
        1. Did the petition satisfy the “full-and-correct-title” requirement?
       {¶ 13} The part-petitions identified the title of the application as
“Resolution 2021-0433 Rezoning Case Z-2021-05.” Hillside and Shaw contend
that the part-petitions did not include the full title, because the phrase “Hillside
Creek Farms” is part of the title.
       {¶ 14} A zoning amendment may be initiated in one of three ways: by
resolution, by motion, or by application. R.C. 303.12(A)(1). “[I]n a case involving
a zoning-amendment application by a property owner (such as this), the statute
imposes four distinct requirements concerning the content of a referendum




                                         5
                             SUPREME COURT OF OHIO




petition.” State ex rel. Tam O’Shanter Co. v. Stark Cty. Bd. of Elections, 151 Ohio
St.3d 134, 2017-Ohio-8167, 86 N.E.3d 332, ¶ 19. One requirement is that the
zoning-referendum petition contain the full and correct title of the application. Id.
       {¶ 15} However, a rezoning application is not required to have a title, as
evidenced by the fact that R.C. 303.12(H) calls for the inclusion of the correct title
“if any.” (Emphasis added.) Hillside did not designate a title on its application.
The phrase “Hillside Creek Farms” does not appear on the application form itself,
except in the blanks identifying the name of the property owner. Because there is
no title on the rezoning application, the zoning-referendum petition was not
required to include a title. See Tam O’Shanter, at ¶ 27 (“Because [the] application
includes no discernable title, no title could be included in the referendum petition”).
       {¶ 16} Hillside responds that it included its rezoning application form
within a larger package. The cover page indicated that the package was “Submitted
for: Hillside Creek Farms.” (Boldface sic.) But that phrase is ambiguous at best:
Was the proposal submitted “for” (meaning “in furtherance of”) a project called
Hillside Creek Farms, or was it submitted “for” (meaning “on behalf of”) the
property owner named Hillside Creek Farms? Hillside also argues that the phrase
“Hillside Creek Farms” appeared throughout the documents attached to the
application. But Hillside distinguishes between the application, which is a discrete
form, and the supporting documentation.         Hillside cites no authority for the
proposition that a referendum proponent must discern a title from the supporting
documentation.
       {¶ 17} In addition, Hillside notes that the phrase appears in the minutes of
the various boards and commissions that considered the rezoning application. For
example, the May 13 minutes of the Rural Zoning Commission introduce the topic
of the application under the following heading:




                                          6
                                January Term, 2021




       Rezoning Case #Z-2021-05 ~ Property Owner/ Applicant:
       Hillside Creek Farms LLC; Agent: Gary Smith, G2 Planning &
       Design ~ Location: 6766 Stine Rd., Mad River Twp. ~ Request:
       Rezone 42.05 acres from A-1 and R-1 to PD-R for a 170-lot
       single-family subdivision.


(Boldface and underlining sic.) But even if the Rural Zoning Commission intended
this entire paragraph to be a title—which is not at all clear from the minutes—that
fact would be irrelevant. The application—not the boards or commissions that
consider the application—determines the title.
       {¶ 18} Finally, and most critically, Hillside relies on the testimony of Gary
Smith at the protest hearing. Smith and his company served as lead consultant for
Hillside and prepared the rezoning application and amended application. Smith
testified that in his opinion, “[t]he first page is really the title page of the
application.” Given that the cover page does not clearly identify “Hillside Creek
Farms” as the title of the application, we conclude that the board of elections did
not abuse its discretion or fail to follow clearly established law by disregarding this
testimony.
       {¶ 19} The rezoning application itself contains no title; therefore the board
of elections did not abuse its discretion or fail to follow clearly established law
when it declined to invalidate the zoning-referendum petition on this basis.
    2. Did the petition include “the name by which the amendment is known”?
       {¶ 20} The next requirement of R.C. 303.12(H) is that the zoning-
referendum petition include “the name by which the amendment is known.” The
full and correct title, discussed in the previous section, is different from “the name
by which the amendment is known.” Tam O’Shanter, 151 Ohio St.3d 134, 2017-
Ohio-8167, 86 N.E.3d 332, at ¶ 23. The way to establish the “name by which the
amendment is known” is to examine “evidence that shows how the [board of county




                                          7
                             SUPREME COURT OF OHIO




commissioners]—the promulgating entity—identified the zoning amendment.”
(Emphasis added.) Id. at ¶ 31. In plain terms, the name requirement is determined
by what the commissioners called the zoning-amendment proposal, not what they
called the legislative vehicle that would enact the proposal. See Quinn, 152 Ohio
St.3d 568, 2018-Ohio-966, 99 N.E.3d 362, at ¶ 33.
        {¶ 21} The caption of the minutes that became the board of county
commissioners’ official resolution indicates that the board was conducting a
“Public Hearing for Rezoning Case Z-2021-05 filed by Hillside Creek Farms LLC
in Mad River Township.” Here, the intent to refer to the application as “Case Z-
2021-05” and not as “Hillside Creek Farms” is clear for two reasons. First, the
caption refers to “Hillside Creek Farms LLC,” which can only mean the entity that
is the property owner and not the project that is the subject of the rezoning request.
And second, the very next paragraph, which is the actual text of the minutes, repeats
the reference to “case Z-2021-05,” with no mention of Hillside Creek Farms.
        {¶ 22} The zoning-referendum part-petitions properly identified the
rezoning application as “Case Z-2021-05.” Hillside proffers a newspaper article
and the testimony given by Smith to suggest that other people referred to the
rezoning application as “Hillside Creek Farms.” But the only requirement that the
Revised Code imposes is to use the name by which the zoning amendment—i.e.,
the rezoning application—is known to the body adopting it. Tam O’Shanter at
¶ 31.
        {¶ 23} We hold that the board of elections did not abuse its discretion or fail
to follow clearly established law when it declined to invalidate the zoning-
referendum petition on this basis.
          3. Did the petition include “a brief summary of the contents”?
        {¶ 24} On June 3, Hillside filed an amended rezoning application. Hillside
alleges that the amended application contained material changes in response to
public concerns and that by adopting the application “as presented,” the board




                                          8
                                January Term, 2021




signaled the significance of those amendments to its decision. Therefore, the
absence of each term from the zoning-referendum-petition summary is, in
Hillside’s view, a material omission.
 a. Omission No. 1: An agreement to place a “buffer zone” of trees along the
                 property’s border with a neighboring development
        {¶ 25} The amended rezoning application added a condition requiring the
developer to “install a landscape screen between the proposed homes and the
existing homes as indicated on the landscape plans, Exhibit G4.”
              b. Omission No. 2: An agreement to increase the amount
  of open space in the development by increasing the minimum lot size and
                              minimum side setbacks
        {¶ 26} The amended rezoning application changed the dimensions of the
project.      For example, it reduced the number of single-family homes in the
development from 170 to 162, and it increased the minimum lot width from 50 feet
to 52 feet.
       c. Omission No. 3: An agreement to preserve a historic cemetery
                                  on the property
        {¶ 27} The amended rezoning application added a commitment that the
Hillside Creek Farms Homeowners Association would mow and maintain the
existing cemetery and that Hillside would install a marker at the cemetery entrance
and a fence around the cemetery.
     d. Omission No. 4: An agreement to ensure “architectural diversity”
                                in the development
        {¶ 28} Section 1.09(C) of the amended rezoning application reads:


        Architectural Diversity: To promote architectural diversity
        throughout the community, no single-family house may be
        constructed on any lot directly across the street from a house with




                                         9
                             SUPREME COURT OF OHIO




       the same front elevation or color, or on any lot directly adjacent a
       house with the same front elevation or color.


(Underlining sic.)
        e. Omission No. 5: An agreement to require the development’s
          homeowners association to be responsible for maintaining
      the common open space, the cemetery, and the stormwater basins
       {¶ 29} Section 1.12 of the amended rezoning application provides that
“[t]he common open space, cemetery, and stormwater basins, shall be owned and
maintained by a Homeowners Association for the development.”
       f. Omission No. 6: Efforts to reduce flooding and drainage issues
                 caused by a neighboring housing development
       {¶ 30} Smith testified that in response to flooding concerns, the developer
increased the size of the storm drains to accommodate additional water flow.
       {¶ 31} R.C. 303.12(H) requires each part-petition to contain a brief
summary of the zoning resolution approved by the board of county commissioners.
See State ex rel. O’Beirne v. Geauga Cty. Bd. of Elections, 80 Ohio St.3d 176, 179,
685 N.E.2d 502 (1997). The summary must be “accurate and unambiguous.” S.I.
Dev. & Constr. v. Medina Cty. Bd. of Elections, 100 Ohio St.3d 272, 2003-Ohio-
5791, 798 N.E.2d 587, ¶ 17. “ ‘If the summary is misleading, inaccurate, or
contains material omissions which would confuse the average person, the petition
is invalid and may not form the basis for submission to a vote.’ ” State ex rel. Miller
Diversified Holdings, L.L.C. v. Wood Cty. Bd. of Elections, 123 Ohio St.3d 260,
2009-Ohio-4980, 915 N.E.2d 1187, ¶ 25, quoting Shelly & Sands, Inc. v. Franklin
Cty. Bd. of Elections, 12 Ohio St.3d 140, 141, 465 N.E.2d 883 (1984).
       {¶ 32} The “brief summary” requirement refers to the resolution approved
by the board of county commissioners. State ex rel. C.V. Perry & Co. v. Licking
Cty. Bd. of Elections, 94 Ohio St.3d 442, 444-445, 764 N.E.2d 411 (2002). And




                                          10
                                  January Term, 2021




“when a referendum petition’s summary of a resolution contains substantially the
same wording as the resolution itself,” the summary complies with the statutory
requirement. McCord, 106 Ohio St.3d 346, 2005-Ohio-4758, 835 N.E.2d 336, at
¶ 43. We hold that the board of elections did not abuse its discretion or fail to
follow clearly established law when it concluded that the alleged omissions were
immaterial.
        {¶ 33} We recently identified the type of information that a valid summary
must include in order to give prospective voters a fair understanding of the measure.
First, the summary must identify the location of the relevant property. State ex rel.
Donaldson v. Delaware Cty. Bd. of Elections, __ Ohio St.3d __, 2021-Ohio-2943,
__ N.E.3d __, ¶ 14. And second, the summary must “ ‘apprise the reader of the
present zoning status of the land and the precise nature of the requested change.’ ”
Id. at ¶ 15, quoting Shelly & Sands, Inc. at 142; see also O’Beirne at 181 (holding
that the present use and zoning of the property is material information). The
petition in this case included all this information.
        {¶ 34} Hillside contends that the six aforementioned items are material not
because they lie at the heart of the proposal, but because they remedy the concerns
that have made the project controversial. But it is not the responsibility of the
referendum’s advocates to educate themselves about the history of the proposal,
much less reflect that history in their summary. Their responsibility is to accurately
reflect the zoning amendment, and the board of elections did not abuse its discretion
or fail to follow clearly established law when it concluded that the petition in this
case satisfied that obligation.
        {¶ 35} For these reasons, we deny the writ of prohibition.
                                                                        Writ denied.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________




                                          11
                             SUPREME COURT OF OHIO




       McTigue & Colombo, L.L.C., and J. Corey Colombo, Donald J. McTigue,
and Derek S. Clinger, for relators.
       Daniel P. Driscoll, Clark County Prosecuting Attorney, and Andrew P.
Pickering, Assistant Prosecuting Attorney, for respondent.
                               _________________




                                       12